Citation Nr: 0404489	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  97-30 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to service connection for claimed varicose veins.  




REPRESENTATION

Appellant represented by:	The American Legion









WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Patricia J. Hammon, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  

The veteran was awarded the Vietnam Service Medal and the 
Vietnam Campaign Ribbon.  

This appeal initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 RO decision, which 
denied service connection for claimed varicose veins.   

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in June 2001.  

In October 2001, the Board remanded the case to the RO for 
further development.  

The appeal is before the undersigned Veterans Law Judge who 
has been designated to make the final disposition of this 
proceeding for VA.  




FINDINGS OF FACT

1.  The veteran is not shown to have manifested varicose 
veins in service or for many years thereafter.  

2.  The veteran's currently demonstrated varicose veins are 
not shown to have been causally related to any event or 
manifestation during his period of active service.  



CONCLUSION OF LAW

The veteran's disability manifested by varicose veins is not 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 5107(b), 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

The veteran served on active duty from September 1965 to 
September 1967.  

A careful review of the service medical records shows that, 
on a May 1965 pre-induction physical examination, the veteran 
was reported to have been physically normal and qualified for 
induction.  

The service medical records are negative for any complaints, 
findings, or diagnosis of varicose veins.  

On a separation physical in September 1967, the veteran 
indicated he had suffered from leg cramps, among other 
things.  The veteran also noted that he had had a twisted 
testicle removed in November 1965 and had injured his right 
knee in March 1966.  The veteran described his health as 
"good."  

The private medical records from Annville Family Practice, 
dated from August 1994 to August 1995, show that the veteran 
was diagnosed with varicose veins in November 1994.  There 
are no other private medical records.  

The veteran was afforded a VA examination for evaluation of 
diseases of the arteries and veins in January 1997, for 
compensation purposes.  The veteran related a history of 
having noticed varicose veins in service in March 1996.  
Reportedly, these had progressive enlarged over the years.  
The examiner noted that varicose veins were present over the 
calves and feet of both legs and distended promptly on 
standing.  

In the standing position, large varicosities were noted to be 
distributed over the popliteal fossa, posterior thigh and 
calves of both legs and were more prominent in the left leg.  
Smaller varicose veins were noted to be distributed over both 
ankles and feet.  

The VA examination diagnosis was that of varicose veins and 
venous insufficiency of the legs, more marked on the left.  
The examiner did not address the etiology of the veteran's 
varicose veins.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in June 2001 that he first noticed his 
varicose veins in March 1966 during active service.  The 
veteran indicated he had served in medical supply in a field 
hospital, and that the doctors and medics advised him 
regarding his varicose veins "off the record."  The veteran 
stated he was never "officially" treated for varicose veins 
during service.  

The veteran further testified that he had initially sought 
medical treatment for his varicose veins in the early 1990's.  
Prior to that time, he testified that he had seen several 
private physicians since the early 1970's, but it was for 
treatment of other health problems than his varicose veins.  

The veteran recalled mentioning his varicose veins during 
these visits to private physicians, but did not receive 
treatment for his varicose veins.  He did not know what the 
doctors put in the records, if anything, about his varicose 
veins.  Additionally, he testified that many of those doctors 
had long since retired and records could not be located.  The 
veteran testified that he had worn support hose on both legs 
since 1967 for his varicose veins.  


II.  Analysis

A.	Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), and its implementing 
regulations, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003), are applicable to the issue decided herein.  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  On the effective date of the VCAA, the 
veteran's claim for service-connection for claimed varicose 
veins was already pending before VA.  

The Board notes that, in October 2001, this case was remanded 
to the RO for compliance with VCAA requirements, and for 
further development, specifically to offer the veteran 
another chance to submit competent evidence to support his 
assertions that he had varicose veins in service.  

Following the Board's recommendations, the RO informed the 
veteran that the law had changed and explained to him the 
nature of VA's newly expanded duties to notify and assist 
claimants in a letter dated in November 2001.  

In that letter, the RO specifically referred to the veteran's 
claim of service-connection for his varicose veins.  Prior 
to, by means of, and after issuance of that letter, the RO 
undertook all notification and development actions required 
by VCAA in support of that claim and then reconsidered it 
pursuant to VCAA.  

First, the Board notes that the RO notified the veteran of 
the information needed to substantiate his claim and 
explained to him who was responsible for obtaining such 
information.  

For instance, in a rating decision dated in October 2003, the 
letter notifying the veteran of that decision, and a 
Supplemental Statement of the Case (SSOC) issued in October 
2003, the RO furnished the veteran its rationale for 
evaluating his claim of service connection for varicose 
veins, the evidence it had obtained and considered in support 
of the claim for service connection, and the evidence the 
veteran still needed to submit to substantiate his claim for 
service connection.   

The RO also notified the veteran of all regulations pertinent 
to his claim.  Moreover, the RO provided the veteran an 
opportunity to submit additional evidence and to present 
additional argument in support of his claim throughout this 
appeal to include after issuance of the SSOC in October 2003.  

At the time he was notified of certification of his appeal to 
the Board in January 2004, and prior to the October 2003 
Board remand, he was further advised as to the procedures for 
submitting additional evidence and argument directly to the 
Board.  

In a letter dated in November 2001, the RO requested the 
veteran to furnish evidence or information concerning the 
treatment (dates of treatment and medical providers) of his 
varicose veins so that it might assist him in obtaining the 
treatment records.  

The RO stated that it would obtain the veteran's VA and 
private records in support of his claim provided that he gave 
adequate identifying information and a signed form 
authorizing the release of his private medical records, which 
was enclosed with the letters.  The RO also indicated that, 
if the veteran did not provide the necessary release, he must 
obtain and submit the identified records for them to be 
considered.  

In the SSOC issued in October 2003, the RO included a 
recitation of the procedural history of the veteran's claim 
and the actions taken by the RO.  After issuance of the SSOC 
in October 2003, the veteran was afforded the opportunity to 
submit additional evidence and argument in support of his 
claim.  The veteran has not, to date, submitted or identified 
evidence subsequent to either the November 2001 VCAA letter 
from the RO or the October 2003 SSOC.  

Second, the RO fulfilled its duty to assist the veteran in 
obtaining and fully developing all of the evidence relevant 
to his claim.  See 38 U.S.C.A. § 5103A (West 2002).  

Specifically, the RO obtained and associated with the claims 
file all evidence the veteran identified as being pertinent 
to his claim, including service medical records, and the 
records from Annville Family Practice, where he might have 
received treatment for his varicose veins.  Additionally, the 
RO provided the veteran with a hearing at the RO before the 
undersigned Veterans Law Judge in June 2001.  

Further, the RO has developed the medical evidence to the 
extent necessary to decide equitably the veteran's claim.  
Specifically, in January 1997, the RO afforded the veteran a 
VA examination, during which the examiner addressed the 
nature and severity of the disability at issue in this 
appeal.  As such, additional development, to include any 
additional examinations, is not needed.  

Finally, the Board emphasizes that the Board has not relied 
on any prior negative decisions issued by the RO.  Rather, 
the Board's decisions herein are based on a complete review 
of the evidentiary record, to include all medical evidence, 
favorable and unfavorable, and the veteran's written 
statements.  

In light of the foregoing, the Board concludes that the 
veteran has been afforded adequate notice and assistance 
specific to the instant claim and the decision to proceed in 
adjudicating this claim cannot prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  


B.	Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. §3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran contends that his varicose veins had their onset 
in service.  However, after a careful review of the record, 
the Board finds that the medical evidence does not show that 
his currently demonstrated varicose veins were present in 
service or for many years thereafter or that any such current 
disability was caused by any incident or event of service.  

The service medical records show no complaints, clinical 
findings or diagnosis of varicose veins.  The post-service 
medical evidence shows the initial findings of varicosities 
and superficial phlebitis, beginning in August 1994, more 
than 27 years after the veteran's discharge from service.  

The VA examination, in January 1997, reflects a diagnosis of 
varicose veins and venous insufficiency of the legs, more 
marked on the left.  While the veteran related to the 
examiner a history having had varicose veins since service, 
he did not report such complaints while he was on active 
duty.  

The service medical records do not serve to confirm the onset 
of varicose veins during the period of active service or 
otherwise provide a nexus between the currently demonstrated 
varicose veins and any disease or injury in service.  

Nor do the scant post-service medical records establish a 
causal link between the varicose veins and any manifestation 
exhibited in service.  In fact, those records show that the 
first diagnosis of varicose veins was made in August 1994, 
more than 27 years after service.  The veteran in this regard 
has submitted no competent evidence to show that the varicose 
veins are due to disease or injury in service.  

Although the veteran testified at his hearing in June 2001 
that the onset of his varicose veins was in March 1966, the 
Board finds that the evidence of record does not support his 
assertions of having had related inservice manifestations or 
a continuity of symptomatology or treatment thereafter.  
Significantly, the veteran in this regard has submitted no 
evidence to support these assertions.  

The Board has considered the veteran's arguments, 
particularly in regard to the onset of his current 
disability.  However, the veteran is a layman and not 
competent to offer an opinion as to questions involving 
medical diagnosis or causation as presented in this case.  
See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

In view of the foregoing, the Board finds, on review of the 
entire record, no convincing evidence that the veteran's 
currently demonstrated varicose veins had their clinical 
onset in service or are due to any incident or event therein.  
38 C.F.R. §§ 3.303.  

As the preponderance of the evidence is against the claim of 
service connection for varicose veins, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

Service connection for varicose veins is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals  




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



